Case 1:19-mj-00527-DML Document6 Filed 05/28/19 Page 1 of 1 PagelD #: 25

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT FILED
for the MAY 28 2019
Southern District of Indiana U.S. CLERK’S OFFICE

INDIANAPOLIS, INDIANA

United States of America

 

 

Vv. )
) Case No. _ 1:19-mj-0527

)

RANDALL CLARK BURNS )

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) RANDALL CLARK BURNS >
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment O Superseding Indictment Ol Information © Superseding Information wr Complaint
©) Probation Violation Petition CO) Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Count 1: Transportation of Child Pornography, in violation of Title 18, United States Code § 2252(a)(1).

Date: ___ 05/16/2019 MANTA 2p

Issuing officer signature

City and state: _ Indianapolis, IN Debra MeVicker Lynch, U.S. Magistrate Judge
Printed name and title

 

 

Tekan

 

This warrant was received on (date) Shieha io [19 _ and the person tas arrested on (date) _9 sash sash
at (city and state) lat. Ad POS , ~

Date: ]2z [u4

 

Arresting officer's signature

(; aan €gec-O Oe, Secu hee USSS

Printed name and title

 

 
